Citation Nr: 1626064	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected anxiety disorder, not otherwise specified.

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of closed right ankle fracture of distal fibula with limitation of motion.

4.  Entitlement to an initial disability rating in excess of 20 percent for service-connected reflex sympathetic dystrophy (RSD) of the right foot and ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2006, May 2010, and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held before the Board in January 2016.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA examinations for the Veteran's mental health as well as his ankle were performed in January 2011.  At the January 2016 hearing, the Veteran testified that each of his conditions has worsened since the prior examinations.  In particular, the Veteran testified he has reduced range of motion in the foot and ankle.  He also testified he has noticed his right foot is a different size than the left foot.  It is smaller and bonier.  Additionally, the blood does not recirculate to the foot and there is a loss of feeling.  The Veteran further testified that there was not a vascular component to his ankle at the prior evaluation and therefore, his symptomatology has worsened.  

Regarding the Veteran's anxiety disorder, he stated he attempted suicide and was hospitalized pursuant to the Baker Act.  The Veteran contends his anxiety disorder has worsened since the time of his last examination.

In light of the Veteran's testimony regarding the worsening of his disabilities on appeal, the Board finds updated examinations are necessary prior to adjudicating these claims.

The issue of entitlement to a TDIU inextricably intertwined with the increased rating issues remanded herein.  Therefore, although the Board regrets the additional delay, the issue of entitlement to TDIU must also be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded examinations to determine the severity of his anxiety disorder as well as his right ankle conditions.  The claims file must be provided to the examiner for review.  

   a.  Following an examination and review of the entire record, including any lay and medical statements, the examiner should provide an opinion regarding the current severity of the Veteran's PTSD.  The Veteran's GAF score should be included.  The examiner should discuss how the Veteran's PTSD impairs him socially and occupationally.  The impact of the PTSD on the Veteran's ability to work must be addressed as well.

   b.  The examiner should also provide an opinion regarding the present nature and severity of the Veteran's right ankle and foot, including limitation of movement and RSD.  The presence of any instability of ankle should be addressed.  The examiner must also discuss the effect of these conditions on the Veteran's ability to work.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

3.  Thereafter, the AOJ should re-adjudicate the claims.  If any benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

